Title: To Benjamin Franklin from Stephen Marchant, 23 August 1779
From: Marchant, Stephen
To: Franklin, Benjamin


Sr/
Brest Augt. 23d 1779
I am now arrived Safe in this harbour after a Short Cruze which however has proved pretty Successfull, on the 15th Inst being clear pleasant Weather we weighed Anchor at 5 past Noon from Bass [Batz] road and Set Sail to the Westward and on Tuesday the 17th. Inst. fell in with a Danish Ship from St. Thomas West Indies bound to Amsterdam laden with Sugar Tobacco and other dry Goods. Examined her found her to have been two Years detained in Ireland on Suspition of Smugling her Cargoe there but was cleared with Great Cost to the Revenue of Ireland, having no proof I let her prosecute her Voyage to Amsterdam, took out of her two English Subjects as prisoners whom I brought to France their Names is John Newlan and John Nicholson both revenue officers from Dingle Ireland, on the 18th. near the English Shore took a Brig Called Reward came from Fishing near the Western Island [Azores], bound to London, took Brig Diligence laden with Mines [Wines] from Bassiscove [Bassett’s Cove] to Swansey, took Sloop Friends Adventure from Bassiscove to Burry, in Ballast, on the 19th. took Brig Blessing with Coals from Minehead to Cork took Brig Matthew and Sally with Coals from Minehead to Cork took the Sloop Resolution with Coals from Minehead to Cork took Sloop Betty with Bark from Bideford to Youghall, at Noon Distance from Waterford Ireland 3 Leagues, fell in with the Spy Armed Tender was Informed by a Fisherman that she had two hundred Men on board. We fought her for an hour untill shee sheered of and we chased her untill we Run her Ashore at Waterford blew hard Gales of Wind, on the 19th took Ship Sauthom from Whitehaven to Waterford laden with Coals, at 4 in the Evening blowing Very hard Broke our Boltsprit was obliged to Set the Treasail foresail and Storn Jyb and Steered for the Coast of France—we passed on the 21st. thro a fleet of Men of War unobserved thro favour of Hazy Weather. I Wrote after my last Cruze, from the Town of Morlaix to yr. Exellency giving you a Minute Account of our Transactions but has Recd. only one letter from yr. Excellency since I left Dunkerque which has given me great Trouble for fear of Miscarriage of Letters as I Recd. no Answer from yr. Excellency makes me Suspitious you have not Recd. my letters So I hereunder give yr. Excellency a Brief Acct. of my last Cruze, on the 15th. of last Month July weighed Anchor from Bass Road and Stood for the English Shore Clear pleasant Weather on the 16th July lost one Man in Boarding a Dutch Man, on the 17th July took Brig Ann with Cullom from Bideford to Plymouth, Distance from Landsend ten Leagues on the 18th took Brig Lucy with Coals from Swansey to St Ives took Sloop John with Copper Ore from Bassiscove to Bristol took Sloop Rebecca from IlfordCoome in Coals to Bassiscove took Sloop 2 Brothers with Coals from Swansey to patstow took Sloop Speedwell with Coals from Swansey to Patstow, on the 19th took Brig Union with Oats from patstow to Bristol on the 20th. took brig St Joseph with Wine being a Prize to the Emperor Letter of Mart of Bristol found Sufficient proof that she was an Irish Propperty and Good Consigned to Irish Merchants sent her to France Took Brig Dublin Trader from Bristol to Dublin laden with oil Copper Tin and Bale Goods on the 21st took Sloop Charlotte from Cork to Bristol laden with Tallow and dry skins, on 22d. took brig Monmouth from Lancaster to Chapstow with Coals—on the 25th. Came to Anchor in Morlaix Road on the 26th sent our prisoners on Shore was Informed our Prize the St Joseph was retaken and four of my Men in her was Obliged in this Cruze to Set the following Men at Liberty they signing a Duplicate to be Answerable for as many American Subjects prisoners in Great Britain, Viz Henry Rowe Capt Brig Lucy, St Ives Robert Cowling St Jearth John Lewis Swansey, John Kneebones St Ives, George Landin Owner Sloop John Kinsale, Cornelius Fowler Mate Kinsale, Eastway Capt Sloop Rebecca Ilsfordcoome [Ilfracombe] William Gross Ilsfordcoome John Trick Capt. Brig Union of Boscastle, William Berkin Mate, Boscastle we are almost Ready for Sea has got a New Boltsprit hopes thro the providence of God, to make our next Cruze Successful all hands behaves Well with true Courage. I have no more to add at present but gives my Respect to yr. Excellency’s Nephew and the American Gentlemen in Paris of yr Excellency’s Acquaintance. I Remn. with all Duty Yr. Excellency’s most Obedient Hhble. Servt.
Stephen Marchant
 
Addressed: To / His Excellency Benjamin / Franklin Minister of the United / States of North America at the / Court of France, at Passy / near / Paris
Notation: Capt. Merchant Augt. 23. 1779
